Citation Nr: 1759525	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for a left thumb fracture with severance of distal tuft with reattachment, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran was afforded a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran testified that he has received treatment through Palmetto Primary Care in North Charleston, South Carolina, since service discharge through the present.  Such treatment records are not of record, and it does not appear the AOJ has attempted to obtain such records.  Accordingly, the AOJ should take the appropriate action to obtain such records.

Also during the hearing, the Veteran testified that his left thumb disorder had worsened.  He was last afforded a VA examination for such disorder in March 2012.  Accordingly, a new VA examination to assess the current severity of such disorder is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain and associate medical records from Palmetto Primary Care in North Charleston, South Carolina, dating from 2005 through the present, with the Veteran's electronic claims file.  

2.  Schedule the Veteran for an examination to assess the severity of his service-connected left thumb fracture.

3.  Readjudicate the appeal.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




